United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Castle, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-289
Issued: September 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 16, 2010 appellant, through his representative, filed a timely appeal from
the July 30, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
concerning his entitlement to schedule award compensation. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a 12 percent permanent impairment of his right arm, for which he received schedule award
compensation.
FACTUAL HISTORY
In March 2007 OWCP accepted that appellant, then a 55-year-old letter carrier, sustained
impingement syndrome of his right shoulder due to performing his repetitive work duties over an
1

5 U.S.C. §§ 8101-8193.

extended period.
On April 13, 2007 appellant underwent right shoulder arthroscopic
acromioplasty, bursectomy and excision arthroplasty of the distal clavicle. The procedures were
authorized by OWCP. Appellant stopped work for various periods and received wage-loss
disability compensation.
In an August 18, 2009 report, Dr. David Weiss, an attending osteopath, provided an
impairment rating of appellant’s right arm under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009). He calculated a five percent impairment rating due to entrapment neuropathy of the left
ulnar nerve at the elbow and a three percent impairment rating for a class 1 left shoulder
impingement syndrome with residual loss.2 Dr. Weiss used the Combined Values Chart starting
on page 604 to combine the five percent and three percent impairment ratings and conclude that
appellant had a total permanent impairment of the left arm of eight percent. He also indicated
that appellant had a 12 percent impairment rating for a class 1 right shoulder acromioclavicular
arthropathy with distal clavicle excision and a two percent impairment rating for sensory deficit
at the right C7-8 level.3 Dr. Weiss used the Combined Values Chart to combine the 12 percent
and 2 percent impairment ratings and conclude that appellant had a total permanent impairment
of the right arm of 14 percent.
On November 4, 2009 appellant filed a claim for a schedule award due to his accepted
work condition.
On February 7, 2010 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon serving
as OWCP’s medical adviser, found that Dr. Weiss’ impairment ratings for an entrapment
neuropathy of the left ulnar nerve at the elbow, a left shoulder impingement syndrome with
residual loss and a sensory deficit at the right C7-8 level were not related to any accepted or
preexisting conditions and could not be considered in the impairment rating. He based his rating
on a class 1, grade modifier 2 impairment for a postdistal clavicle resection or acromioclavicular
separation, which he felt was the impairment rating most favorable to appellant. Dr. Berman
concluded that appellant had a 12 percent permanent impairment of his right arm based on the
standards of the sixth edition of the A.M.A., Guides.4
In a February 26, 2010 award of compensation, OWCP granted appellant a schedule
award for a 12 percent permanent impairment of his right arm. It based the schedule award on
the February 7, 2010 opinion of Dr. Berman.
Appellant requested a video hearing with OWCP’s hearing representative. He did not
appear at the hearing held on June 17, 2010. Counsel argued that OWCP should have accepted
Dr. Weiss’ impairment ratings which considered several preexisting medical conditions.
In a July 30, 2010 decision, OWCP’s hearing representative affirmed its February 26,
2010 decision.
2

See A.M.A., Guides 402, 406, 408, Table 15-5, 15-7 and Table 15-8.

3

Id. at 403, 410, 441, Table 15-5, Table 15-9 and Table 15-21.

4

Id. at 403, Table 15-5.

2

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8
It is well established that in determining the amount of a schedule award for a member of
the body that sustained an employment-related permanent impairment, preexisting impairments of
the body are to be included.9
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the arm for the
present case, reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401.
After the Class of Diagnosis (CDX) is determined from the Shoulder Regional Grid (including
identification of a default grade value), the net adjustment formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE) and
grade modifier for Clinical Studies (GMCS). The net adjustment formula is GMFH - CDX +
GMPE - CDX + GMCS - CDX.10 Under Chapter 2.3, evaluators are directed to provide reasons
for their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.11

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b (June 1993). This portion of OWCP procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
10

See A.M.A., Guides (6th ed. 2009) 401-11. Table 15-5 also provides that, if motion loss is present for a claimant
who has undergone a shoulder arthroplasty, impairment may alternatively be assessed using section 15.7 (range of
motion impairment). Such a range of motion impairment stands alone and is not combined with a diagnosis
impairment. Id. at 405, 475-78.
11

Id. at 23-28.

3

ANALYSIS
In the present case, OWCP accepted that appellant sustained impingement syndrome of
his right shoulder. On April 13, 2007 appellant underwent right shoulder arthroscopic
acromioplasty, bursectomy and excision arthroplasty of the distal clavicle.
The Board finds that OWCP properly relied on the February 7, 2010 opinion of
Dr. Berman, a Board-certified orthopedic surgeon serving as OWCP’s medical adviser, in
granting a schedule award for 12 percent permanent impairment of appellant’s right arm.
Dr. Berman properly determined that appellant’s right arm impairment was best characterized as
a class 1, grade modifier 2 impairment for a post distal clavicle resection or acromioclavicular
separation under Table 15-5 of the sixth edition of the A.M.A., Guides. He chose the appropriate
diagnostic category, properly chose the relevant class and grade modifiers and correctly applied
the net adjustment formula.12
Before OWCP and on appeal to the Board, appellant’s counsel argued that Dr. Berman
did not evaluate certain work-related or preexisting impairments that were included by
Dr. Weiss, an attending osteopath, in his August 18, 2009 impairment rating evaluation.13 The
Board finds, however, that Dr. Berman properly found that Dr. Weiss incorrectly included
impairment ratings for an entrapment neuropathy of the left ulnar nerve at the elbow, a left
shoulder impingement syndrome with residual loss and a sensory deficit at the right C7-8 level
because these impairments were not related to accepted or preexisting conditions. In this respect,
the opinion of Dr. Weiss is of limited probative value and Dr. Weiss failed to provide adequate
narrative explanation of how his assessment of permanent impairment was derived in accordance
with the standards adopted by OWCP.14 He addressed surgery in November 1997 that pertained
to appellant’s left upper extremity but did not adequately explain how the medical records
established any preexisting right upper extremity condition.
Therefore, appellant did not show that he had` more than a 12 percent permanent
impairment of his right arm and OWCP properly denied his claim for greater schedule award
compensation. He may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a 12 percent permanent impairment of his right arm, for which he already received
schedule award compensation.
12

See supra notes 9 and 10.

13

Dr. Weiss found a 14 percent impairment of the right arm and an 8 percent impairment of the left arm.

14

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).

4

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

